Title: To Thomas Jefferson from Benjamin Smith Barton, 13 March 1802
From: Barton, Benjamin Smith
To: Jefferson, Thomas


            Dear Sir,
              Philadelphia, March 13th, 1802.
            I am informed, that a Marine Hospital is about to be established, at the expence of the government of the United-States, in the city of New-Orleans. Should this be the case, permit to observe, that I think Mr. Oliver H. Spencer, a young man who has just completed his studies in our University, would be a very proper person to serve in the capacity of a physician to the institution. Mr. Spencer served, for some time, as a surgeon in the army of the United-States. He has spent two winters in Philadelphia, in attendance on the medical lectures, and acquired and deserved the character of a man of talents, very correct knowledge, and fair and amiable character. He has already formed the resolution of settling at N. Orleans, for which place he is to sail, in a day or two.—
            
            In consequence of the very declining state of my health, I have formed the resolution of spending a part of the ensuing spring and summer in the country of the Cheerake-Indians. As I am obliged to leave the city, I am anxious to derive as much advantage as I can, from my absence. My objects; next to my health, in the Cheerake-country, will be the collecting of specimens of the Indian languages, materials for the natural history of the country, &c. It has occurred to me, that these latter objects might be very essentially advanced, could I be properly introduced to some of the more influencial agents in the country. I shall esteem myself under a very particular obligation to you, Sir, if you can conveniently furnish me with a letter, or with letters, to any of the respectable characters to whom I allude, mentioning to them the particular objects of my journey.
            I have the honor to subscribe myself, Dear Sir, with the highest respect, Your very humble and obedient servant, &c.
            B. S. Barton
          